Citation Nr: 1228407	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  10-41 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI).  


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 2002 to February 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by RO in which the Veteran was denied entitlement to service connection for a TBI (claimed as residuals of a head injury).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

In August 2011, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge; a copy of the transcript has been reviewed and is in the record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record shows that the Veteran has been diagnosed with a TBI which is casually related to his military service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a TBI have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303(d) (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the Board's favorable decision on the Veteran's claim, the Board finds that all notification and development action needed to fairly adjudicate the claim has been accomplished.  
II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

The Veteran has alleged that he currently has a TBI as a result of his military service.  Specifically, the Veteran has alleged that he was knocked unconscious for approximately one minute after the military vehicle in front of his in a convoy was struck by an IED in late 2004.  He stated that there were no casualties from the IED but that it broke glass and a fellow soldier cut his face from that glass.  

Service treatment records do not show any complaints of or treatment for this incident (a May 2005 service examination reflects that he denied a history of a head injury) and the Veteran himself testified at an August 2011 Board hearing that he did not seek treatment following this incident or while he was on active duty.  

The Board recognizes that, in the case of any veteran who engaged in combat with the enemy in active service, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation, and, to that end, every reasonable doubt shall be resolved in favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, these provisions deal with the question of whether a particular disease or injury occurred in service; that is, what happened then, and not the question of either current disability or nexus to service, both of which generally require competent medical evidence. In other words, these provisions do not presumptively establish service connection for a combat veteran; rather, they relax the evidentiary requirements for determining what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996). 

Combat service requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy must be resolved on a case-by-case basis.  Id.   

The Board notes that the Veteran is service-connected for posttraumatic stress disorder (PTSD) and it has been conceded that the Veteran was engaged in combat with the enemy.  

In this case it was been confirmed that in October 2004 there was an incident in the Veteran's unit in which an IED caused no casualties but broke a windshield.  This confirms the Veteran's report of the IED incident he described in late 2004.  

Therefore, as the evidence of record as a whole supports a finding that the Veteran was engaged in combat during his active duty service, the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are for application in this case.  Thus, the Board accepts that the Veteran sustained a loss of consciousness as a result of his military vehicle being struck by an IED during active duty while performing combat duties. 

In May 2008, during a blast injury patient questionnaire/plan, the Veteran indicated that after he experienced the blast he suffered from ringing in the ears, dizziness, pain in his joints and muscles, feeling depressed or anxious and difficulty sleeping.  A VA treatment record dated in May 2008 reflected an assessment of concussion with PCS (post concussion syndrome) secondary to blast injury.   

A December 2008 VA treatment record shows that the Veteran was seen for a follow-up on his TBI.  The Veteran presented with headaches and episodes of left sided weakness and numbness.  An MRI was ordered which showed that there were nonspecific subcortical white matter hypersensitivities.  The doctor explained that these have been reported in migraines and would support the clinical history.  

In March 2009 the Veteran was examined by the VA with respect to his service-connected PTSD.  At the examination the examiner commented that the Veteran reported an episode where he experienced loss of consciousness for approximately one minute.  He reported currently experiencing sensitivity to light with headaches, back pain, sleeplessness, memory difficulty, and difficulty speaking.  The examiner went on to say that the Veteran presents with significant memory impairments that are most likely the result of a combination of factors to include a mild TBI.  






In the instant case, there is evidence that Veteran sustained a loss of consciousness after his convoy was struck by an IED.  There is also evidence that the Veteran currently suffers from a mild TBI.  Given that all reasonable doubt should be resolved in favor of the Veteran, service connection should be granted.


ORDER

Entitlement to service connection for a TBI is granted.  




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


